O’NIELL, C. J.
Plaintiffs have appealed from a judgment dismissing their suit to annul the proceedings of the Eranklin parish school board authorizing a bond issue and a special tax to build a public schoolhouse in what is known as school district of ward No. 9. The bond issue was authorized by a majority vote, in both number and amount, of the property tax payers of the district.
The plaintiffs, eight in number, sued as property tax payers residing in the district. One of them, it is conceded, does not reside in school district of ward No. 9, or own property in the district, or in the parish, for that matter. The seven other plaintiffs voted for the bond issue in the special election which they are now suing to annul.'
Before answering the suit the Franklin parish school board filed an exception or motion to dismiss the suit, averring that there was no board or corporation known by the name “board of directory of the Public schools of the parish of Eranklin,” the name given in plaintiffs’ petition.
According to section 6 of Act 120 of 1916, the title or corporate name of the defendant board is Eranklin parish school board. Under previous statutes, particularly section 6 of Act 214 of 1912, the title of the board was board of directors of the public schools, etc. The citation and a copy of the petition had been served upon the president and upon the secretary of the Eranklin parish school board. The judge therefore very properly overruled the board’s exception or motion to dismiss the suit, and, to make sure of having due process of law, he directed the plaintiffs to amend their petition so as to sue the board in its corporate name. The petition was so amended and a copy of the amended *1085petition, with a new citation, addressed to the board in its corporate name, was served upon the president and upon the secretary of the board.
Thereupon the defendant filed a plea of prescription of 60 days, under section 17 of Act 256 of 1910, and a plea of estoppel, founded upon the plaintiffs’ having voted for the bond issue now complained of.
The district judge rejected the plea of prescription, but maintained the estoppel. Answering the appeal, the board has renewed the plea of prescription and prays for a reversal of the judgment in that respect. As the suit was filed and citation served within the 60 days after the promulgation of the result of the election, the plea of prescription has nothing to rest upon, except that the second citation, accompanying the corrected petition, was served after the expiration of the 60 days. However, having concluded that the judgment is correct in maintaining that the plaintiffs are equitably estopped, or have no right to annul the election complained of, we find it unnecessary to consider the judgment overruling the plea of prescription.
It is not charged in this suit that the defendant board has violated, or has failed to comply with, any provision of the Constitution on the subject of creating school districts, holding special elections, incurring debt, issuing bonds, or levying special taxes, for the building of public schoolhouses. The complaints, stated broadly, are:
(1) That in some of the proceedings of the board, particularly in the ordinance purporting to make a school district of ward No. 9, the district is called “school district ward 9,” instead of being called, as it is in subsequent proceedings, “school district of ward No. 9.”
(2) That at the time of calling the special election to authorize the bond issue the board also called another special election, which was held on the same day, at which the taxpayers expressed their preference as to whether the proposed new sehoolhouse [should be built at Ft. Necessity, in the north-eastern part of the school district, or in section 24, nearer the center of the district. It is conceded that the action of the school board in that respect was merely a matter of grace, and it is alleged that the result of the election of the location of the proposed new sehoolhouse at Ft. Necessity was without legal effect, even though the board intends to abide by it. Plaintiffs’ complaint in that respect is that the holding of the two, elections on the same day might have confused the taxpayers.
(3) That the published notice of the calling of the special election did not state specifically the purpose of the election, or “embrace substantially all things that are required to be set forth in the resolution,” as section 3 of Act 256 of 1910 requires.
There is no occasion for inquiring into the merits of plaintiffs’ complaints. This court has often recognized, as a sound principle, that it would be inequitable and unjust to the public to allow one who has voted or petitioned for the levy of a special tax to complain afterwards that the proceedings were illegal. Cooley on Taxation, 819; Andrus v. Board of Police, 41 La. Ann. 697, 6 South. 603, 5 L. R. A. 681, 17 Am. St. Rep. 411 ; Perkins v. Board of Police, 41 La. Ann. 702, 6 South. 604 ; Desmarais v. Board of Police, 42 La. Ann. 799, 8 South. 597 ; Dupre v. Board of Police, 42 La. Ann. 802, 8 South. 593 ; Taxpayers of Webster Parish v. Police Jury, 52 La. Ann. 470, 27 South. 102 ; Mayor of New Iberia v. Fontelieu, 108 La. 464, 32 South. 369 ; Burdin v. Police Jury, 127 La. 556, 52 South. 861.
There may be, of course, cases in which the taxpayer’s complaint should not be governed by the rule stated. It is "sufficient to say that none of the complaints of the taxpayers in this case has any feature that should except ^it from the rule stated in the decisions cited.
The judgment is affirmed, at appellants’ ■ cost.